PER CURIAM
In this criminal case, following a bench trial, defendant was convicted of failure to report as a sex offender. On appeal, he contends that the trial court should have entered a judgment of acquittal because there was insufficient evidence to support a conviction.1 See State v. Gonzalez, 188 Or App 430, 431, 71 P3d 573 (2003) (explaining that, in a bench trial, when a defendant argues during closing argument that the state failed to adduce sufficient evidence for conviction, that argument is “the equivalent of a motion for judgment of acquittal”)- The state concedes that, in light of State v. Hiner, 269 Or App 447, 345 P3d 478 (2015), “there was insufficient evidence for the trial court to find defendant guilty of failure to report as a sex offender.” We agree, accept the concession and, accordingly, reverse defendant’s conviction.
Reversed.

 Defendant also raises additional assignments of error, which we need not address given our conclusion that his conviction must be reversed.